DETAILED ACTION
This office action is in response to applicant’s amendments filed on 03/21/2022.
Currently claims 1-11 and 20-23 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0033631 A1 (Bera).
Regarding claim 1, Bera discloses, a transistor comprising: a gallium nitride (GaN) layer (206, as annotated on Fig. 2G; [0022]) above a substrate (202; substrate) (Figs. 2A and 2G; [0022]); 
a gate structure (266; gate; Fig. 2G; [0027]) over the GaN layer (206), the gate structure (266) including a gate electrode (as annotated on Fig. 2G) (Fig. 2G; [0027]); 
a source region (262, as annotated on Fig. 2G) on a first side (left) of the gate structure (266) (Fig. 2G; [0027]); 
a drain region (264, as annotated on Fig. 2G) on a second side (right) of the gate structure (266), the second side opposite the first side (Fig. 2G; [0027]); 

    PNG
    media_image1.png
    370
    453
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    539
    511
    media_image2.png
    Greyscale

a source field plate (282; source field plate; Fig. 2I; [0028]) above the source region (as annotated on Fig. 2I), wherein the source field plate (282) is not vertically overlapping with the gate electrode (286, as annotated on Fig. 2I); and 
a drain field plate (284; drain field plate; Fig. 2I; [0028]) above the drain region (as annotated on Fig. 2I), wherein the drain field plate (284) is not vertically overlapping with the gate electrode (286, as annotated on Fig. 2I).

    PNG
    media_image3.png
    574
    649
    media_image3.png
    Greyscale

Regarding claim 8, Bera discloses, the transistor of claim 1 further comprising: a source metal contact (as annotated on Fig. 2I) wherein the source field plate (282, as annotated on Fig. 2I) is located laterally between the source metal contact and the gate structure (as annotated on Fig. 2I) (Fig. 2I; [0027] - [0028]); and 
a drain metal contact (as annotated on Fig. 2I) wherein the drain field plate (284, as annotated on Fig. 2I) is located laterally between the drain metal contact and the gate structure (as annotated on Fig. 2I) (Fig. 2I; [0027] - [0028]).
Note: By comparing Figures 2H and 2I, it can be easily deduced the location of source/drain metal contacts as annotated by the examiner.

    PNG
    media_image3.png
    574
    649
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0033631 A1 (Bera) as applied to claim 1.
Regarding claim 9, Bera discloses, the transistor of claim 1 wherein the source field plate (282; source field plate; Fig. 2I; [0028]) is separated from the gate structure (266; Fig. 2G; [0027]) by a first distance (dSG, as annotated on Fig. 2I) and wherein the drain field plate (284; drain field plate; Fig. 2I; [0028]) is separated from the gate structure (266; Fig. 2G; [0027]) by a second distance (dDG, as annotated on Fig. 2I), 

    PNG
    media_image3.png
    574
    649
    media_image3.png
    Greyscale

But Bera fails to teach explicitly, wherein the first distance (dSG) and second distance (dDG) are the same.
However, if the transistor is considered a symmetrical device, meaning symmetrical source and drain regions, a person with ordinary skill in the art would make the distances equal. If the transistor is considered a asymmetrical device, meaning asymmetrical source and drain regions, a person with ordinary skill in the art would make the distances different. Thus, the distance depends on the type of structure and the required breakdown capability. As such, the first distance and the second distance can be considered ‘result-effective variable’ to improve device breakdown capability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distances between the field plates and the gate structure and come up with the first distance and the second distance being equal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). Furthermore, the applicant has not presented persuasive evidence in Spec. page 4 that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0033631 A1 (Bera) and further in view of US 2017/0194488 A1 (Gao).
Regarding claim 2, Bera fails to teach explicitly, the transistor of claim 1 wherein the source field plate is separated by a first distance from the source region, and wherein the drain field plate is separated from the drain region by a second distance, wherein the first and second distances are the same.
However, in analogous art, Gao teaches, the transistor of claim 1 wherein the source field plate (113/114; Fig. 1) is separated by a first distance (dSFP, not shown on Fig. 2) from the source region (112) (Figs. 1-2; [0019] – [0020]; Gao Reference), and 

    PNG
    media_image4.png
    509
    586
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    606
    840
    media_image5.png
    Greyscale

wherein the drain field plate (109) is separated from the drain region (107) by a second distance (dDFP, as designated on Fig. 2), 
wherein the first (dSFP) and second (dDFP) distances are the same (Figs. 1-2; [0019] – [0020]; Gao Reference).  
Note: The examiner interpreted the claimed distance as vertical distance as per Specification (page 4). Since Gao discloses field plates at the same level over layer designated 219 on the right and source and drain regions at the same level inside layer 207, the vertical distances dSFP and dDFP must be same for this embodiment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bera and Gao before him/her, to modify the teachings of a GaN transistor with source and drain field plates as taught by Bera and to include the teachings of vertical separation of field plates and source/drain regions of a GaN LDMOS transistor as taught by Gao since the vertical separation of field plates and source/drain regions is an important parameter to design a reliable GaN transistor with higher current avalanche capability and higher breakdown voltages ([0013]). Absent this important teaching in Bera, a person with ordinary skill in the art would be motivated to reach out to Gao while forming a GaN transistor of Bera. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 3, Bera fails to teach explicitly, the transistor of claim 1 wherein the source field plate is separated by a first-2- Serial No.: 16/651,327Examiner: Imtiaz, SM SohelAttorney Docket No. P118827PCT-US 111548Art Unit: 2812distance from the source region and wherein the drain field plate is separated from the drain region by a second distance wherein the first distance and the second distance are different.
However, in analogous art, Gao teaches, the transistor of claim 1 wherein the source field plate (113/114; Fig. 1) is separated by a first distance (dSFP, not shown on Fig. 2) from the source region (112) (Figs. 1-2; [0019] – [0020]; Gao Reference), and 

    PNG
    media_image5.png
    606
    840
    media_image5.png
    Greyscale

wherein the drain field plate (109) is separated from the drain region (107) by a second distance (dDFP, as designated on Fig. 2), 
But the combination of Bera and Gao fails to teach explicitly, wherein the first distance and the second distance are different.  
However, Gao teaches in paragraphs [0013], [0015] and [0029] that the use of multiple field plates acts to smooth the electrical field distribution in the termination area between the drain terminal and peripheral areas of the semiconductor device. Gao provided some examples of field plates 139, 215 and 213, next to guard region 135, which are at different heights and different distances from drain region 107 (Fig. 2; [0029]). With that Gao discloses that this step configuration of the plates acts to smooth out the electrical field distribution in the direction towards the area of drain region 107. The smoothing out of the electrical field reduces hot spots in the termination area. From this teaching of Gao, a person with ordinary skill in the art would appreciate that the height of the field plates from drain and source regions and the lateral separation of gate and the source/drain regions would have a profound effect on reducing hot spots in the termination area and hence improving device breakdown capability. Thus, the first distance and the second distance can be considered ‘result-effective variable’ to reduce hot spots in the termination area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distances between the field plates and the source/drain regions and come up with the first distance and the second distance being different, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). Furthermore, the applicant has not presented persuasive evidence in Spec. page 4 that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bera and Gao before him/her, to modify the teachings of a GaN transistor with source and drain field plates as taught by Bera and to include the teachings of vertical separation of field plates and source/drain regions of a GaN LDMOS transistor as taught by Gao since the vertical separation of field plates and source/drain regions is an important parameter to design a reliable GaN transistor with higher current avalanche capability and higher breakdown voltages ([0013]). Absent this important teaching in Bera, a person with ordinary skill in the art would be motivated to reach out to Gao while forming a GaN transistor of Bera. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 4, the combination of Bera and Gao fails to teach, the transistor of claim 3 wherein the first distance is greater than the second distance.  
However, Gao teaches in paragraphs [0013], [0015] and [0029] that the use of multiple field plates acts to smooth the electrical field distribution in the termination area between the drain terminal and peripheral areas of the semiconductor device. Gao provided some examples of field plates 139, 215 and 213, next to guard region 135, which are at different heights and different distances from drain region 107 (Fig. 2; [0029]). With that Gao discloses that this step configuration of the plates acts to smooth out the electrical field distribution in the direction towards the area of drain region 107. The smoothing out of the electrical field reduces hot spots in the termination area. From this teaching of Gao, a person with ordinary skill in the art would appreciate that the height of the field plates from drain and source regions and the lateral separation of gate and the source/drain regions would have a profound effect on reducing hot spots in the termination area and hence improving device breakdown capability. Thus, the first distance and the second distance can be considered ‘result-effective variable’ to reduce hot spots in the termination area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distances between the field plates and the source/drain regions and come up with the first distance being greater than the second distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). Furthermore, the applicant has not presented persuasive evidence in Spec. page 4 that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Regarding claim 5, the combination of Bera and Gao fails to teach, the transistor of claim 3 wherein the second distance is greater than the first distance.  
However, Gao teaches in paragraphs [0013], [0015] and [0029] that the use of multiple field plates acts to smooth the electrical field distribution in the termination area between the drain terminal and peripheral areas of the semiconductor device. Gao provided some examples of field plates 139, 215 and 213, next to guard region 135, which are at different heights and different distances from drain region 107 (Fig. 2; [0029]). With that Gao discloses that this step configuration of the plates acts to smooth out the electrical field distribution in the direction towards the area of drain region 107. The smoothing out of the electrical field reduces hot spots in the termination area. From this teaching of Gao, a person with ordinary skill in the art would appreciate that the height of the field plates from drain and source regions and the lateral separation of gate and the source/drain regions would have a profound effect on reducing hot spots in the termination area and hence improving device breakdown capability. Thus, the first distance and the second distance can be considered ‘result-effective variable’ to reduce hot spots in the termination area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the distances between the field plates and the source/drain regions and come up with the second distance being greater than the first distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). Furthermore, the applicant has not presented persuasive evidence in Spec. page 4 that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bera as applied to claim 1 and further in view of US 2015/0021707 A1 (Mikhalev).
Regarding claim 6, Bera fails to teach explicitly, the transistor of claim 1 wherein a voltage applied to the source field plate and applied to drain field plate are different from a gate voltage applied to the gate structure and VSS.
However, in analogous art, Mikhalev discloses, the transistor of claim 1 wherein a voltage (26.5V) applied to the source field plate (156) and applied to drain field plate (166, slightly less than 26.5V) are different from a gate voltage (30V) applied to the gate structure (146; gate terminal head) and VSS (0V) (Fig. 1; [0022] - [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bera and Mikhalev before him/her, to modify the teachings of a GaN transistor with field plate as taught by Bera and to include the teachings of magnitude of voltages applied to source and drain field plates as compared to gate voltage as taught by Mikhalev since the applied voltages to the field plates are very important to ensure the effectiveness of shielding of the silicon substrate from electromagnetic activity ([0025]). Absent this important teaching in Bera, a person with ordinary skill in the art would be motivated to reach out to Mikhalev while forming a GaN transistor of Bera. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 7, Bera fails to teach explicitly, the transistor of claim 1 wherein the source field plate has a top surface and the drain field plate has a top surface, wherein the top surface of the source field plate and the top surface of the drain field plate are substantially coplanar with a top surface of the gate structure.
However, in analogous art, Mikhalev discloses, the transistor of claim 1 wherein the source field plate (156) has a top surface and the drain field plate (166) has a top surface, wherein the top surface of the source field plate and the top surface of the drain field plate are substantially coplanar with a top surface of the gate structure (146) (Fig. 1; [0023]). 
	Note: In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). 

    PNG
    media_image6.png
    474
    812
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bera and Mikhalev before him/her, to modify the teachings of a GaN transistor with field plate as taught by Bera and to include the teachings of top surface of source and drain field plates are coplanar with the top surface of the gate structure as taught by Mikhalev since the coplanar nature of element surface at the same level facilitates subsequent processing steps. Absent this important teaching in Bera, a person with ordinary skill in the art would be motivated to reach out to Mikhalev while forming a GaN transistor of Bera. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bera as applied to claim 1 and further in view of US 2017/0200794 A1 (Huang).
Regarding claim 10, Bera fails to teach explicitly, the transistor of claim 1 further comprising a first spacer on a source side of the gate structure and a second spacer on a drain side of the gate structure.
However, in analogous art, Huang discloses, the transistor of claim 1 further comprising a first spacer (418, left) on a source side of the gate structure (424) and a second spacer (418, right) on a drain side of the gate structure (424) (Fig. 4A; [0045]).  
	Note: With broadest reasonable interpretation, dielectric layer 418 around the gate structure 424 can be considered as spacer layer.

    PNG
    media_image7.png
    379
    552
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bera and Huang before him/her, to modify the teachings of a GaN transistor as taught by Bera and to include the teachings of spacer layers on the source and drain sides of the gate structure as taught by Huang since gate spacer layers help to reduce the parasitic gate-source and gate-drain capacitances and hence improve the device speed. Absent this important teaching in Bera, a person with ordinary skill in the art would be motivated to reach out to Huang while forming a GaN transistor of Bera. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Allowable Subject Matter
Claim 11 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 11, the closest prior art, US 2018/0033631 A1 (Bera), in combination with US 2017/0194488 A1 (Gao), US 2015/0021707 A1 (Mikhalev) and US 2017/0200794 A1 (Huang), fails to disclose, “the transistor of claim 1 further comprising a second gate structure, the second gate structure over the GaN layer and between the gate structure and the drain field plate”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Claims 20-23 are allowed.
The following is the examiner’s statement of reasons of allowance.
Independent claim 20 is allowable because the closest prior art US Patent Pub # US 2017/0200794 A1 to Huang teaches, a first transistor, comprising: 
a gallium nitride (GaN) layer (415; Fig. 4A; [0044]; i.e. channel layer, since the substrate is GaN, channel layer would also be GaN, unless otherwise stated) above a substrate (412; Fig. 4A; [0043]; i.e. substrate); 

    PNG
    media_image7.png
    379
    552
    media_image7.png
    Greyscale

a first gate structure (424) over the GaN layer (415) (Fig. 4A; [0045]);
a first source region (420) on a first side (left) of the first gate structure (424);-5- Serial No.: 16/651,327Examiner: Imtiaz, SM Sohel 
Attorney Docket No. P1 tS827PCT-USArt Unit 2812a first drain region (422) on a second side (right) of the first gate structure (424), the second side opposite the first side (Fig. 4A; [0045]); 
a first source field plate (435) above the first source region (420) (Fig. 4A; [0053]); and 
Furthermore, US Patent Pub # US 2015/0021707 A1 to Mikhalev teaches, a first drain field plate (166; Fig. 1; [0014]; i.e. drain terminal field plate 166) above the first drain region (116; Fig. 1; [0026]; i.e. drain diffusion region).

    PNG
    media_image6.png
    474
    812
    media_image6.png
    Greyscale

However, neither Huang nor any cited prior art, appear to explicitly disclose, in context, 
a second transistor, comprising: 
a second gate structure over the GaN layer; 
a second source region on a first side of the second gate structure; 
a second drain region on a second side of the second gate structure, the second side opposite the first side; 
a second source field plate above the second source region; and 
a second drain field plate above the second drain region; 
a first capacitor coupled between the first drain field plate of the first transistor and the second drain of the second transistor; 
a second capacitor coupled between the second drain field plate of the second transistor and the first drain of the first transistor; 
a third capacitor coupled between the first source field plate of the first transistor and the second source of the second transistor; and 
a fourth capacitor coupled between the second source field plate of the second transistor and the first source of the first transistor.
Specifically, the aforementioned ‘a first capacitor coupled between the first drain field plate of the first transistor and the second drain of the second transistor; 
a second capacitor coupled between the second drain field plate of the second transistor and the first drain of the first transistor; 
a third capacitor coupled between the first source field plate of the first transistor and the second source of the second transistor; and 
a fourth capacitor coupled between the second source field plate of the second transistor and the first source of the first transistor,’ is material to the inventive concept of the application at hand to achieve higher maximum breakdown voltage of gallium nitride devices used in RF power amplifiers.

Independent claim 23 is allowable because the closest prior art US Patent Pub # US 2017/0200794 A1 to Huang teaches, a first transistor, comprising: 
a gallium nitride (GaN) layer (415; Fig. 4A; [0044]; i.e. channel layer, since the substrate is GaN, channel layer would also be GaN, unless otherwise stated) above a substrate (412; Fig. 4A; [0043]; i.e. substrate); 

    PNG
    media_image7.png
    379
    552
    media_image7.png
    Greyscale

a gate structure (424) over the GaN layer (415) (Fig. 4A; [0045]);
a source region (420) on a first side (left) of the first gate structure (424);-5- Serial No.: 16/651,327Examiner: Imtiaz, SM Sohel 
Attorney Docket No. P1 tS827PCT-USArt Unit 2812a drain region (422) on a second side (right) of the first gate structure (424), the second side opposite the first side (Fig. 4A; [0045]); 
a source field plate (435) above the first source region (420) (Fig. 4A; [0053]); and 
Furthermore, US Patent Pub # US 2015/0021707 A1 to Mikhalev teaches, a first drain field plate (166; Fig. 1; [0014]; i.e. drain terminal field plate 166) above the first drain region (116; Fig. 1; [0026]; i.e. drain diffusion region).

    PNG
    media_image6.png
    474
    812
    media_image6.png
    Greyscale

However, neither Huang nor any cited prior art, appear to explicitly disclose, in context, a second gate structure, the second gate structure over the GaN layer and between the gate structure and the drain field plate.
Specifically, the aforementioned ‘a second gate structure, the second gate structure over the GaN layer and between the gate structure and the drain field plate,’ is material to the inventive concept of the application at hand to achieve higher maximum breakdown voltage of gallium nitride devices used in RF power amplifiers.
Dependent claims 21-22 depend, directly or indirectly, on allowable independent claim 20. Therefore, claims 21-22 are also allowable.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2017/0148912 A1 (Chu) - A field effect transistor (FET) is disclosed including a III-nitride channel layer, a III-nitride barrier layer on the channel layer, a first dielectric on the barrier layer, a first gate trench extending through the first dielectric, and partially or entirely through the barrier layer, a second dielectric on a bottom and walls of the first gate trench, a source electrode on a first side of the first gate trench, a drain electrode on a second side of the first gate trench opposite the first side, a first gate electrode on the second dielectric and filling the first gate trench, a third dielectric between the first gate trench and the drain electrode, a second gate trench extending through the third dielectric and laterally located between the first gate trench and the drain electrode, and a second gate electrode filling the second gate trench.
2. US 2011/0221011 A1 (Bahat-Treidel) – A transistor is disclosed in which the electric field is reduced in critical areas using field plates, thus permitting the electric field to be more uniformly distributed along the component. The semiconductor device consists of a substrate which is provided with an active layer structure, a source contact and a drain contact being located on said active layer structure. The source contact and the drain contact are mutually spaced and at least one part of a gate contact is provided on the active layer structure in the region between the source contact and the drain contact, a gate field plate being electrically connected to the gate contact.
3. US 2012/0211800 A1 (Boutros) - A GaN device is disclosed by etching a void in the nucleation and buffer layers between the gate and the drain. This void and the underside of the device substrate may be plated to form a back-gate metal layer. The arrangement increases the device breakdown voltage by reducing the electric field strength from the gate to the drain of a HEMT. This electric field strength is reduced by placing a back-gate metal layer below the active region of the channel. The back-gate metal layer may be in electrical contact with the source or drain.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/09/2022